Citation Nr: 1000930	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right ankle disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for a left hand 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and December 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the RO in January 
2007.  A transcript of the hearing has been associated with 
the claims file.

As for his PTSD claim, the Board accepts the Veteran's 
December 2005 statement to "reopen" his PTSD claim as a 
notice of disagreement with the RO's original December 2004 
denial of service connection for PTSD.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Thus, the Board recharacterized 
the Veteran's claim in this matter as entitlement to service 
connection for PTSD.  

The issues of service connection for a right ankle disorder, 
PTSD, left eye disorder, and left hand disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.




FINDINGS OF FACT

1.  The Veteran did not appeal an October 1974 rating 
decision that denied service connection for a right ankle 
disorder.

2.  Evidence received since the October 1974 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision that denied the 
Veteran's claim for service connection for right ankle 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a right ankle disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim to 
reopen the issue of entitlement to service connection for a 
right ankle disorder, a letter dated in October 2004 was sent 
to the Veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  After the initial adjudication of 
the Veteran's claim, a separate letter was sent to the 
Veteran in July 2007 informing him of the criteria for 
establishing a disability rating and effective date.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in October 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
The Board notes that information concerning the basis for the 
previous denial may have been somewhat inaccurate.  However, 
a subsequent letter dated October 2005 included the above 
criteria, as well as more accurate information concerning why 
the claim was previously denied.

Despite any inadequate timing of the required notice, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision. See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO cured any VCAA notice deficiency by 
issuing corrective notice in October 2005 and July 2007.  The 
RO then readjudicated the case in several supplemental 
statements of the case (SSOCs) beginning in February 2008.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or SSOC, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the October 
2005 and July 2007 letters.  Although the notice was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the claim was 
then readjudicated in a SOC in February 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment 
records, private treatment records, lay statements, and 
hearing transcript have been associated with the claims file.  
The Veteran did not undergo a VA examination with respect to 
his right ankle.  However, as discussed below, the Board has 
concluded that the Veteran's claim with respect to this 
condition should be reopened and remanded for an examination.

B.  Law and Analysis

Although the RO reopened the claim and has adjudicated the 
issue of entitlement to service connection for a right ankle 
disability on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2009).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
October 1974, the RO found that the evidence did not support 
a continuity of symptomatology between a right ankle injury 
in service and his current disability.

Since the prior denial, new evidence has been submitted.  
Private treatment records dated March 2004 include a 
diagnosis of chronic right ankle arthritis.  Additional 
records dated April 2007 include a diagnosis of right foot 
stage II posterior tibial tendon dysfunction.  In October 
2008 and January 2009, the Veteran continued to be treated 
for right ankle pain.  These records reflect that the Veteran 
related his current right ankle difficulties to an injury he 
sustained during service.  The Veteran's service treatment 
records indicate that he injured his right ankle in March 
1965, during service.

The Veteran also testified before the RO in January 2007.  
With respect to his ankle, he reported the circumstances of 
his injury and treatment in service, as well as how he 
continued to experience pain after service.  He treated his 
condition with pain medication and wore a brace.

Based on the evidence of record, the Board finds that 
reopening the Veteran's claim for service connection for a 
right ankle injury is warranted.  Although the newly 
submitted treatment records do not include a medical opinion 
linking the Veteran's current ankle disorder to service, the 
Veteran testified that he continued to experience pain after 
his discharge.  The Veteran is competent to report pain, 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005), and 
therefore his testimony of continuous symptoms relates to an 
unestablished fact necessary to substantiate his claim.


ORDER

New and material evidence having been received, the claim for 
service connection for a right ankle disorder is reopened; 
the appeal is granted to this extent only.


REMAND

VA Examinations

The Board notes that the Veteran was not afforded a VA 
examination in connection with his claims of a right ankle 
disorder, a left eye disorder, and a left hand disorder.  See 
38 C.F.R. § 3.159(c)(4).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  With respect to the third factor of McLendon 
above, the Court has stated that this element establishes a 
low threshold and requires only that the evidence 'indicates' 
that there 'may' be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence 
that 'indicate' that a current disability 'may be associated' 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
See McLendon.

Service treatment records indicate that the Veteran sustained 
a right ankle injury in March 1965.  He continued to 
experience pain and was treated several times over the course 
of several months.  His post-service treatment records 
indicate he was diagnosed with arthritis and tendon 
dysfunction.  These records reflect that the Veteran reported 
pain and instability in his ankle since his injury in 
service.  The Veteran also testified to continuing symptoms 
during his January 2007 hearing.

Service treatment records also indicate that the Veteran 
sustained an eye injury in April 1964.  He had a cut on his 
eyebrow which required stitches, and had a hematoma on his 
left eye.  The Veteran was previously diagnosed with presumed 
ocular histoplasmosis, which the treating physician indicated 
was not related to the Veteran's eye injury in service.  
However, current treatment records also include diagnoses of 
iritis and photophobia in the left eye.  There is no opinion 
linking these current disorders to the Veteran's injury in 
service, though the injury was noted by the treating 
physicians.

Finally, service treatment records indicate that the Veteran 
"jammed" his left hand in a door in February 1964.  There 
was some swelling of the fifth finger.  Current treatment 
records reflect diagnosed degenerative changes in the left 
hand.

In light of the Veteran's documented injuries in service, 
currently diagnosed disabilities, and the low threshold 
established in McLendon, the Board finds that a medical 
opinion is necessary in order to decide these claims.  
Therefore, the Veteran's claims for service connection of a 
right ankle disorder, left eye disorder, and left hand 
disorder should be remanded for VA examinations.

PTSD

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The Veteran's Form DD 214 and service personnel records do 
not confirm that he engaged in combat with the enemy, nor are 
his claimed stressors related to combat.

VA treatment records reflect a current diagnosis of PTSD.  
However, the record does not include verified stressor 
information.  The Veteran claimed that he was scheduled to go 
to Vietnam but was unable to go due to an ankle injury.  He 
further stated that several of his comrades went to Vietnam 
without him, and they were subsequently killed.  The Veteran 
claims that he experiences "survivor guilt" as a result.  
In a January 2008 memorandum, the JSRRC concluded that there 
was insufficient information to verify the claimed stressor.  
Specifically, the Veteran did not personally witness any 
related incident, and he did not provide the names of his 
comrades who were killed.  The Board has therefore determined 
that the matter should be remanded so that the Veteran may be 
afforded an additional opportunity to provide the necessary 
information.  If he is able to do so, then the claim should 
again be forwarded to the JSRRC for verification.  If the 
claimed stressor is verified, then the Veteran should be 
afforded a VA examination to determine whether he has PTSD 
related to a verified stressor in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that 
additional information is necessary to 
verify his claimed stressor.  The Veteran 
should specifically be asked to provide 
the names of his comrades that were 
deployed to Vietnam and subsequently died.  
The RO should forward any stressor 
information that is capable of 
verification to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
at 7701 Telegraph Road, Alexandria, VA 
22315-3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
claimed stressor(s).  If referral to JSRRC 
or other pertinent sources is to no avail, 
the RO should advise the Veteran to submit 
alternate forms of evidence to support his 
claim of service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

2.  If the JSRRC or other appropriate 
agency requests more specific descriptions 
of the stressors in question, notify the 
Veteran and request that he provide the 
necessary information.  If the Veteran 
provides additional information, forward 
it to the requesting agency. 

3.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
arrange for the Veteran to undergo a VA 
examination for PTSD.  The purpose of the 
examination is to determine the nature and 
extent of any psychiatric disorder which 
may be present and specifically to 
determine whether the Veteran has PTSD due 
to a verified stressor.  All indicated 
studies, including PTSD sub scales, are to 
be performed.  In determining whether or 
not the Veteran has PTSD due to an in-
service stressor the examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
JSRRC and/or the RO/AMC may be relied 
upon.

If PTSD is present, the examiner should 
specify each stressor deemed of sufficient 
gravity to produce PTSD. In arriving at 
this opinion, the examiner should provide 
a rationale for the opinions expressed. If 
an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report. The claims folder and a 
copy of this remand should be made 
available to the examiner.

4.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the nature and etiology of the 
Veteran's right ankle disability.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail.  The 
examiner must provide an opinion, in light 
of the examination findings, the service 
and post-service medical evidence of 
record, and the Veteran's own statements 
regarding continuity of symptomatology, 
whether it is at least as likely as not 
that any current right ankle disorder was 
incurred in or is otherwise related to the 
Veteran's military service.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.

5.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the nature and etiology of the 
Veteran's left eye disorder.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail.  The examiner 
must provide an opinion, in light of the 
examination findings and the service and 
post-service medical evidence of record, 
whether it is at least as likely as not 
that any current left eye disorder was 
incurred in or is otherwise related to the 
Veteran's military service.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.

6.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the nature and etiology of the 
Veteran's left hand disorder.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail.  The examiner 
must provide an opinion, in light of the 
examination findings and the service and 
post-service medical evidence of record, 
whether it is at least as likely as not 
that any current left hand disorder was 
incurred in or is otherwise related to the 
Veteran's military service.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

8.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiners 
have responded to all questions posed.  If 
not, those reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2009).

9.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


